DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statements (IDS) were submitted on 02/15/22 and 05/11/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

     Response to Preliminary Amendment
4.	As per Applicant’s instruction as filed on 02/15/22, claims 15-21 have been newly added, and claims 1-14 have been canceled.

Non-Statutory Double Patenting 
5.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 15-20 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-9 of US Patent No. (11,284,097 B2), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-20 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent is claiming common subject matter/features, as follows:
Currently pending claims 15-20 in the instant/present application recite substantially all of claimed features as also recited/presented in the claims 1-9 of the US Patent No. (11,284,097 B2).
Furthermore, there is no apparent reason why Applicant was prevented from presenting
claims corresponding to those of the instant application during prosecution of the application
which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
See also MPEP § 804. 
Therefore, claims 15-20 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.



7.	Claim 21 is rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-9 of U.S. Patent No (11,284,097 B2), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent..
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 2-4 and 6-7 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claim 21 recites substantially all of claimed features as also recited/presented in the patented claims 7 and 10 with the sole exception of transmitting the data comprising the bitstream (encoded data).
However, the recited “transmitting the data comprising the bitstream” is an implicit/inherent feature of a conventional video/picture image encoder/compressor/coder, since the main/standard procedure/function of an image encoder is to compress the video image by using such as conventional DCT, Quantization, motion compensation/estimation, and entropy/variable/run length coding, and finally transmit the encoded image data, which is fundamentally known as (digitally encoded/compressed) bitstream, in order to either store the compressed/encoded image data for later use and/or transmit the encoded data comprising the bitstream to a conventional decoder for a reconstruction/decompression of the original image.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the U.S. Patent No (11,284,097 B2) to incorporate/combine the official notice/teaching as above so as to transmitting the (encoded) data comprising the bitstream to a conventional decoder for a reconstruction/decompression of the original image.
Moreover, there is no apparent reason why Applicant was prevented from presenting
claims corresponding to those of the instant application during prosecution of the application
which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
See also MPEP § 804.
Therefore, claim 21 does fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as discussed above.

Allowable Subject Matter
8. 	The following is an Examiner's statement of reasons for allowance.
Claims 15-21 are allowed on merits, but contingent upon overcoming the nonstatutory (obviousness-type) double patenting rejection as discussed above.

9. 	Independent claims 15, 18, and 21, and corresponding dependent claims 16-17 and
19-20 (by virtue of dependencies) are allowed (based on the contingency as above) as having incorporated the allowable subject matter (currently amended features with extra emphasis on the transform kernels indicated by the transform information belonging to a first and a second transform group based on the size of the current block being 32x32 and the size of the region is determined as 32x32 and 16x16, respectively).

Conclusion
10. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Choi et al (2020/0177901 A1), Video decoding/encoding apparatus/method using multi-core transform.
B) 	New et al (2011/0026593 A1), Image processing apparatus/method and integrated circuit.
C) 	Koo et al (2018/0115787 A1), Apparatus/Method for encoding and decoding video signals.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

























/SHAWN S AN/Primary Examiner, Art Unit 2483